DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on January 12, 2022. Claims 1-20 are pending for examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest determining, based on replacing the term of the search result with the term of the search query, a modified search result; and causing output of the modified search result, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 8 and 15.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claim invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy et al. (US Patent No. 11,238,118) discloses a server device obtains a search term from a client device that is managed by an enterprise. A user associated with the client device is identified. Search index data that specifies a location for a term and a contextual boundary for the term is obtained. A search result that is based on the search index data and the role of the user for the enterprise is generated (abstract).
Finkelstein et al. (US Patent No. 9,342,601) discloses contextual search results are obtained which identify a list of documents responsive to a formulated query that is based on the user's search query, as well as one or more supplemental terms that are based on content in the displayed document during user entry of the search query. The contextual search results are then "refined" by re-ranking the documents in the list, based on the similarity between the user's original search query and terms in these documents. This re-ranking enables contextual search results to be provided that are also highly relevant to the user's informational need (abstract).
Vanderwende et al. (US Patent No. 8,316,039) discloses conceptually related term identification technique embodiments are presented that involve identifying in the results of a search query, terms that are conceptually related to the search query terms. In one general embodiment, this is accomplished by first inputting the terms employed in a search query and the results of the search. Word tokens found in the search query terms are then identified, as are potential phrases that can be made from the identified word tokens. Conceptually related words and phrases are then identified in the search query results. These words and phrases correspond to the previously identified word tokens and potential phrases. The search query results are presented to a user on a display device in such a manner as to visually distinguish the conceptually related words and phrases from other words and phrases in the search query results. (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        April 28, 2022